Citation Nr: 1010915	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-11 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), prior to August 14, 
2008.

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
from August 14, 2008.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU), prior to August 14, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, increased the evaluation in effect 
for PTSD to 50 percent effective February 4, 2004 and denied 
entitlement to TDIU.  The Veteran perfected a substantive 
appeal and the Board remanded the claim in December 2007 for 
additional development.  By rating action dated in January 
2009, the RO increased the evaluation in effect for PTSD to 
70 percent effective August 14, 2008 and granted entitlement 
to TDIU effective August 14, 2008.  The case has been 
returned to the Board for further appellate consideration.  

The issue of entitlement to TDIU prior to August 14, 2008 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  From February 4, 2004 through August 13, 2008, the 
Veteran's PTSD was manifested by symptoms including depressed 
mood, impaired sleep, and difficulty establishing or 
maintaining effective work and social relationships.



2.  During the period beginning August 14, 2008, total 
occupational and social impairment as a result of his PTSD 
symptomatology have not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from February 4, 2004 through August 
13, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD from August 14, 2008 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In a March 2004 letter, issued prior to the rating decision 
on appeal, and a January 2008 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate his claim for an increased rating, 
including evidence that his service-connected disability has 
increased in severity.  These letters informed the Veteran of 
what information and evidence he must submit and what 
information and evidence will be obtained by VA.  In 
addition, a March 2006 letter and the January 2008 letter 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the nature and symptoms of his 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on his employment.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  The March 2006 and January 2008 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  The 
March 2006 and January 2008 letters further advised the 
Veteran of how the VA assigns an effective date and the type 
of evidence which impacts such.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Appellant.  Specifically, the information and evidence that 
have been associated with the claims file include service 
treatment records, the reports of VA examinations, VA 
treatment reports, private treatment reports, written 
statements from the Veteran, Social Security Administration 
(SSA) application, and hearing testimony.


The Board notes that in the February 2004 claim, the 
Veteran's representative indicated that the Veteran was 
receiving SSA disability benefits for disabilities including 
PTSD.  However, review of the Veteran's application for SSA 
benefits reveals he claimed the benefits based on lung and 
heart disabilities, not PTSD.  In addition, the April 2004 VA 
examination report, VA treatment reports, and the transcript 
of the August 2007 hearing reveals the Veteran reporting that 
he receives SSA disability benefits for a lung condition.  
Thus, there is no indication that the SSA records would be 
relevant to his PTSD claim, and VA has no further duty to 
assist him with regard to obtaining those records.  See Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) ("When a SSA 
decision pertains to a completely unrelated medical condition 
and the veteran makes no specific allegations that would give 
rise to a reasonable belief that the medical records may 
nonetheless pertain to the injury for which the veteran seeks 
benefits, relevance is not established.")

Further, in a January 2008 letter, the Veteran was asked to 
provide the names and addresses of all medical care providers 
who treated him for PTSD since November 2005, and provide a 
release for each treatment provider.  However, the Veteran 
did not respond.  In Wood v. Derwinski, 1 Vet. App 190 
(1991), the United States Court of Appeals for Veterans 
Claims noted that "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Accordingly, the Board has rendered its decision 
based on the evidence of record.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.    The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, providing testimony at a video conference 
hearing before the undersigned Veterans Law Judge, and 
submitting evidence and argument.  Thus, the Veteran has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning the higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).



In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Id. at 594.  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 
4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships warrants a 70 percent 
evaluation.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent evaluation.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Richard v. Brown, 9 
Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  A score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A GAF 
score of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth 
Edition (DSM- IV); see also 38 C.F.R. §§ 4.125, 4.126 (2009).  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130.


The Veteran contends that his service-connected PTSD was more 
severe prior to August 14, 2008 than the currently assigned 
50 percent rating.  He asserts that his symptoms warrant an 
evaluation of at least 70 percent.  The Board has thoroughly 
reviewed all the evidence of record and after careful 
consideration, the Board finds that the Veteran's PTSD 
symptomatology is properly evaluated as 50 percent disabling 
prior to August 14, 2008, and as 70 percent disabling from 
August 14, 2008. 

Turning to the evidence, the Veteran was provided a VA PTSD 
examination in April 2004, during which the claims file was 
available and reviewed.  The Veteran denied a history of 
inpatient psychiatric treatment and reported that he had 
received outpatient psychiatric treatment at the Vet Center 
from 1995 to that time.  He was not seeing a psychiatrist at 
that time, and had never taken medication for his PTSD 
symptoms.  The Veteran reported that at the time of the 
examination, he did not drink alcohol at all.

The Veteran said that he had been married for 30 years.  It 
was his first marriage and he had no children.  The Veteran 
denied any arrests or any legal infractions since his prior 
evaluation in February 2000.  He provided a history of being 
employed as a computer systems consultant.  He reported he 
was last employed at Citizen's Bank and left secondary to a 
panic attack in April 2002.  He worked for one week in 2000, 
but that period was also reportedly interrupted by PTSD 
symptoms.  He reported that since his last evaluation, his 
longest period of employment had lasted for one week.  He 
reported that he had been unemployed since April 2002 due to 
symptoms of PTSD including panic attacks.  

The Veteran was residing with his wife of 30 years.  He said 
that he was generally able to sleep five hours per night.  He 
reported that he was able to do household chores, including 
cooking, cleaning, and shopping, and was also able to drive 
himself to appointments and on errands.  The Veteran stated 
that he is able to manage his bills.  He was unable to 
identify any interests or hobbies beyond his interest in 
computers and the internet.  He reported having few friends 
and said that he rarely socializes with others.  When he does 
socialize with others, it is at one of their houses because 
he has difficulty being in the community.  

Upon mental status examination, the examiner noted that the 
Veteran was dressed casually and his hygiene appeared good.  
His facial expressions were within normal limits and his gait 
was normal.  The Veteran's eye contact was good and the 
examiner stated that rapport was established.  

The examiner found that the Veteran was alert and oriented in 
four spheres during the evaluation.  His speech was within 
normal limits for rate, rhythm, and content, and no errors in 
articulation were noted.  During the evaluation he described 
his mood as "pretty bad, pretty low," and his affect was 
congruent and reactive.  The Veteran denied the presence of 
delusions or visual hallucinations.  There was no evidence of 
a formal thought disorder and his judgment and insight seemed 
to be good.  He denied any current suicidal or homicidal 
ideation.  His attention and concentration appeared impaired, 
and he was unable to correctly spell the word "world" 
backwards and was unable to correctly complete a serial 7s 
task.  He was able to recall two of the three objects 
presented to him and he was able to recite five names of the 
five most recent presidents.  

With regards to PTSD symptoms, the Veteran reported 
persistent, recurrent thoughts and memories of his traumatic 
experiences in the military.  He reported that he has 
recurrent thoughts and memories of his experience of 
encountering the civilians who were killed in the firebombing 
of a village during his military service.  He said that these 
symptoms occur each day.  He also reported experiencing 
flashbacks twice per month, and psychological distress in 
response to cues in the environment, specifically crowds and 
any sort of conflict or confrontation.  He also said that he 
avoids any sort of situation in the environment that might 
remind him of his military service, including the current 
media reports of military exercises.  He said that he has a 
significantly decreased interest in activities and that he 
feels that his future is foredoomed.  With regards to 
symptoms of hyperarousal, the Veteran stated that he has 
difficulty falling or staying asleep.  He also said that he 
has difficulties with irritability and angry outbursts, 
difficulties with concentration, and hypervigilance.  The 
Veteran said that the incident of September 11, 2001, the 
military action in Afghanistan and Iraq, and the current war 
on terror have produced more stress for him and triggered in 
him a worsening of his symptoms, which had become 
progressively worse since the exacerbation began.  

The examiner's impression was that the Veteran continued to 
have symptoms of PTSD, which according to the Veteran, have 
worsened since his prior evaluation.  The examiner opined 
that the severity of the symptoms make it extremely difficult 
for the Veteran to pursue gainful employment in either 
physical or sedentary settings.  Specifically, he has 
difficulties with memory and concentration, hyperarousal, and 
psychological and physiological reactivity to environmental 
stimuli that remind him of his traumatic events in the 
military.  These symptoms make it very difficult for him to 
be in situations in which he is required to be around other 
people, or in which demands are placed on him.  The Axis I 
diagnosis was of PTSD that was chronic and moderate to 
severe.  The GAF score equaled 50.  The examiner noted that 
the Veteran should be deemed competent to manage his own 
benefits.    

VA treatment records show that the Veteran was evaluated at 
VA in July 2004 for PTSD.  The Veteran reported that his 
symptoms associated with PTSD included sleeplessness, 
recurring dreams and flashbacks, checking doors, startling 
easily, and getting tightness in his chest.  He said that he 
copes by walking outside and going to the park.  The Veteran 
endorsed sleep disturbance, anhedonia, guilt, a fair amount 
of energy, poor concentration, and a "steady" appetite.  He 
denied any current suicidality or homicidality, and had no 
history of attempts.  He said that when drinking in the past 
he had felt suicidal and had a plan to go off a bridge.  He 
also said that he checks doors and windows at least twice 
during the night and he was worried that someone would get 
in.  He denied auditory hallucinations and said that his last 
flashback was a couple of months prior to that time.  The 
Veteran was wary and paranoid and described some hypomanic 
features.  He related that his most recent hypomanic episode 
occurred a few days prior, and lasted two days.  He said that 
he had been super productive on multiple projects, spoke 
quickly, was euphoric, and did not want or need sleep.  

The Veteran reported that he had been married for 31 years 
and had no children.  He said that he completed a BA and 
started an MA, but dropped out when his wife's father passed 
away.  He worked for the Providence Journal for 32 years, in 
computers.  He retired in 1996 but remained as a consultant 
until 2000.  He had worked at numerous computer jobs since 
2000, but stopped working in 2003 due to emphysema and lung 
scarring, and was on SSA disability for those conditions.  
The Veteran said that his social support consists of a small 
group of Vietnam Veterans and their wives.  He also indicated 
that his wife was supportive.  He had a brother whom he saw 
one or two times per year, and a sister in Tennessee who he 
did not see.

Upon mental status examination, the Veteran was alert and 
oriented times four.  He was well groomed, made good eye 
contact, and had no motor or speech abnormalities.  His 
language was appropriate and his mood was depressed with full 
affect.  He denied having any hallucinations, illusions, 
delusions, obsessions, or suicidal or violent ideation.  His 
thought process and association were within normal limits and 
his insight and judgment were fair.  Both his memory and fund 
of knowledge were grossly intact.  The Axis I diagnoses were 
PTSD, major depressive episode, moderate, rule out bipolar 
II.  The Veteran was assigned a GAF score of 60 and started 
on medication.  

VA treatment records show that since that time, the Veteran 
has undergone therapy for PTSD at the Vet Center and has been 
seen by VA for medication management and evaluation of his 
PTSD.  Mental status examinations during such consultations 
usually showed the Veteran to be alert and oriented times 4, 
and well groomed and cooperative, with good eye contact and 
no motor or speech abnormalities.  His language was 
appropriate and his mood and affect would usually be 
depressed or level and full or restricted, respectively.  His 
thought process was generally linear and goal directed.  He 
denied hallucinations, illusions, delusions, obsessions and 
suicidal or violent ideation.  His thought process and 
association were within normal limits and his insight and 
judgment were fair or grossly intact.  His attention and 
concentration were grossly intact, as were his memory and 
fund of knowledge.  The treatment records reveal that 
initially, his PTSD symptoms were noted to be improving.  He 
was consistently assigned GAF scores of 60 through October 
2005, and then GAF scores of 50, beginning in December 2005.  
At that time the Veteran's PTSD symptoms were noted as being 
marked during an anniversary date.  Thereafter, however, his 
PTSD and depression symptoms were noted to be improving in 
May 2006, and in August 2006 and in 2007, the Veteran's PTSD 
and depression were described as being mild.

The Veteran testified before the undersigned Veterans Law 
Judge during an August 2007 video conference hearing.  He 
stated that there were no problems with his family, as they 
get along fairly well.  He said that he did not work because 
he was disabled and receiving SSA disability benefits as a 
result of lung conditions.  He said that his PTSD has been 
worse, and his medications had been increased, but that he 
could not take certain medications because they could cause 
problems with his lungs and heart.  He said that his wife 
makes all of the big decisions.  He said that his mood swings 
are not good and that he does not leave the house unless it 
is really necessary.  He further stated that people come to 
see him, but he does not go to other people's homes.  He said 
that he socialized with fellow Vietnam Veterans and that they 
had seen each other a lot recently.  He also testified that 
the increase in his PTSD is one of the conditions that has 
precluded him from getting a job.  He said that he did 
sometimes go to the store with his wife, but most of the time 
he would stay in the car.  He said that he last worked full-
time in 2000 doing computer work.  He said that he graduated 
from college and that if he did not have his lung condition, 
he would not be able to work because of his PTSD and service-
connected heart disability.  

The Veteran was afforded another VA examination in August 
2008, during which the claims file was available and 
reviewed.  Upon mental status examination, the Veteran's 
attire was casual and appropriate.  Hygiene was within normal 
limits, as were motor skills and psychomotor activity.  Rate, 
volume and articulation of speech were within normal limits.  
The Veteran's mood appeared mildly depressed and anxious and 
was congruent with his affect and his thought content was 
appropriate.  He was able to maintain appropriate eye 
contact, thought processes were linear and goal-directed, and 
abnormal startle reflex was not observed.  An adequate 
rapport was established and the Veteran was open and 
cooperative.  The examiner stated that the Veteran appeared 
to be an accurate and reliable historian.

The Veteran was oriented times six, but errors were made in 
the tasks of visuospatial functioning, attention, and 
language.  Overall cognitive functioning screening results 
suggested that the Veteran had slightly impaired cognitive 
abilities that may limit some of the validity of the 
conclusions in the examination.  

The Veteran reported that his psychiatric symptoms have 
progressively gotten worse since the previous VA examination, 
but some of the medications help.  The Veteran said that he 
experiences some flashbacks and a lot of nightmares.  He 
stated that the panic attacks were getting worse.  The 
Veteran said that the last job he worked was in 2000 and he 
had worked at the Providence Journal for 28 years.  He said 
that he had not sought work recently and had not applied for 
any jobs, stating that the SSA disability benefits that he 
receives for his lung condition limit him in doing so.  The 
Veteran had been married one time for 35 years and he 
endorsed a "really good" relationship with his wife.  He 
denied any difficulty making or keeping friends outside of 
those friends that are Vietnam Veterans.  He said that he had 
approximately half a dozen Vietnam Veteran friends and 
generally does not engage in new relationships with new 
people.  He said that he enjoyed his hobbies of web site 
maintenance and occasional reading.  He said that he was able 
to complete the basic activities of daily living.  

The Veteran also said that over the prior years he had 
reexperienced the traumatic event from his military 
experience through recurrent and intrusive memories, 
thoughts, and dreams.  The dreams occur approximately three 
times per week and the medication he takes is moderately 
helpful for managing them.  Over the prior year, he also 
endorsed experiencing avoidance of thoughts, feelings, and 
conversations associated with the event.  He also avoided the 
activities, situations, or people that remind him of his 
previous military experience.  He reported a loss of interest 
and/or decreased participation in significant activities and 
stated that he has been feeling detached and emotionally 
distant from others.  He stated that it is hard for him to 
meet new people outside of Vietnam Veterans but denied any 
difficulties in current relationships with his wife or 
Vietnam Veterans.  He also denied having difficulty with 
experiencing pleasant or loving feelings.  He did endorse a 
sense of a foreshortened future.  He denied any history of 
past suicide attempts and denied any intent or plan of 
suicide, citing his wife as his main reason for not following 
through on his vague suicidal ideation.  

The Veteran also said that over the prior year, he had 
difficulty falling and staying asleep.  He said that his 
medications moderately assist an initiation of sleep, but 
that he has frequent awakenings and nightmares and will 
average three to five hours nightly.  He denied irritability 
or anger outbursts but did endorse difficulty concentrating.  
The Veteran also reported hypervigilance and said that he 
does daily window checks and door locks, but that has not 
changed during his lifetime.  He also related that he had an 
exaggerated startle response when he hears an unexpected 
noise.  The Veteran endorsed experiencing feelings of sadness 
or hopelessness on more days than not, and especially noted 
feeling more socially isolated.  He denied any symptoms of 
mania.  

The Axis I diagnoses were PTSD and recurrent, moderate major 
depressive disorder.  The examiner stated that a GAF score of 
48 was indicated because of the presence of vague suicidal 
ideation without intent or plan, social isolation, and 
unemployment since 2000.  The examiner further said that the 
Veteran is capable of managing his own funds due to a 
reported life-long history of being able to manage checking 
and savings accounts, but assigns his wife the primary 
responsibility of handling financial affairs.  The examiner 
concluded that over the prior year, there had been a reduced 
reliability in productivity due to PTSD signs and symptoms, 
which is based on continued unemployment, continued social 
isolation, vague suicidal ideation, increased panic attacks, 
and recurrent nightmares and flashbacks.  Overall the above 
mentioned symptoms have interfered negatively with the 
Veteran's ability to obtain and maintain employment, as well 
as cause a moderate to severe degree of impairment in social, 
occupational and interpersonal functioning.  

Upon review of the record, the Board finds that the evidence 
indicates that the Veteran's symptomatology does not warrant 
an evaluation in excess of 50 percent from February 4, 2004 
through August 13, 2008.  38 C.F.R. § 4.7.  In this regard, 
the Board notes that prior to August 14, 2008, the Veteran's 
symptoms included intrusive memories, flashbacks, 
difficulties with concentration, hyperarousal, panic attacks, 
sleep disturbance, depressed mood, and some social and 
occupational impairment.  The GAF scores assigned for this 
time period ranged from 50 to 60, which are scores indicative 
of moderate to severe symptomatology.  However, the GAF 
scores of 50 reported in 2006 and 2007 were accompanied by 
the clinician's statement that the symptoms of PTSD and 
depression were mild.  In addition, the did not exhibit 
obsessional rituals which interfere with routine activities, 
speech that was intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, or neglect of 
personal appearance and hygiene.  Mental status examinations 
during this time frame noted the Veteran's hygiene was 
appropriate, and his speech, thought process, and content 
were within normal limits.  The Veteran's judgment and 
insight were intact.  The Veteran denied any suicidal 
ideation during the relevant period.  

Although social isolation was reported during this period, 
the evidence during this time frame also reflects that the 
Veteran reported having a "really good" relationship with 
his wife, who he indicated was supportive.  He also said that 
he socialized with several friends who were Vietnam Veterans 
and had a brother whom he saw infrequently.  He managed to 
occasionally go shopping with his wife.  Further, he said 
that he enjoyed his hobbies of web site maintenance and 
occasional reading.  Thus, while difficulty in establishing 
and maintaining relationships is shown, an inability to do so 
has not been found.  

The Board notes that the April 2004 VA examiner opined that 
the severity of the Veteran's PTSD symptoms makes it 
extremely difficult for him to pursue gainful employment in 
either physical or sedentary settings, and they make it very 
difficult for him to be in situations in which he is required 
to be around other people, or in which demands are placed on 
him.  However, such statement was based, at least in part, on 
the Veteran's report that he left his last job due to PTSD 
symptoms and had not had work that lasted for more than a 
week since his VA examination in 2000.  However, such 
statements are not consistent with information contained on 
the Veteran's SSA application, which notes he left his last 
job due to physical limitations from his lungs and heart, and 
had worked from April 2001 to June 2002 for S.E. Computer 
Consultants.  As such, the opinion is entitled to less 
probative weight.

In sum, the symptomatology reported and the GAF scores 
assigned during the period prior to August 14, 2008 are 
adequately addressed by the 50 percent evaluation assigned 
and do not support an evaluation in excess of 50 percent.

Further, the Board finds that from August 14, 2008, the 
Veteran is not entitled to a 100 percent schedular 
evaluation.  The Veteran's symptoms do not meet or nearly 
approximate the level of occupational and social impairment 
associated with a total evaluation.  The Veteran has not had 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  The evidence 
shows that the Veteran is able to maintain minimum personal 
hygiene and dress appropriately.  He performs the activities 
of daily living, he is oriented times six, and his thought 
processes were linear and goal-directed.  The evidence does 
not reflect that he is in danger of hurting himself or 
others.  Although during the August 2008 VA examination the 
Veteran had reported a vague suicidal ideation, he denied any 
attempts, intent, or plan.  The Veteran's cognitive 
functioning is only slightly impaired and he denied 
hallucinations or delusions.  The August 2008 VA examiner 
stated that the Veteran's symptoms have interfered negatively 
with the Veteran's ability to obtain and maintain employment, 
as well as cause a moderate to severe degree of impairment in 
social, occupational and interpersonal functioning.  Thus, 
although the Veteran's symptoms do result in difficulty in 
adapting to stressful circumstances, total occupational and 
social impairment has not been shown.  As such, the 70 
percent evaluation presently assigned from August 14, 2008 
adequately addresses the level of impairment resulting from 
his service-connected PTSD.  The Board notes that a TDIU was 
awarded effective August 14, 2008, which adequately addresses 
the impact of his PTSD symptoms on employability from that 
date.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical."). Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his PTSD and provides for additional or 
more severe symptoms than currently shown by the evidence; 
thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.        


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, from February 4, 2004 through August 13, 2008, is 
denied.

Entitlement to an evaluation in excess of 70 percent for 
PTSD, from August 14, 2008, is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for TDIU prior to August 14, 2008.

The record reveals that the Veteran has a college degree and 
worked with computers for over 30 years.  He has indicated 
that he stopped working sometime between 2000 and 2003 and 
receives SSA disability benefits for his nonservice-connected 
lung conditions.  The application for SSA benefits indicates 
he claimed them due to lung and heart disabilities and last 
worked in 2002.  Thus, these records could be relevant to the 
claim for TDIU, as he is now service connected for coronary 
artery disease.  

Moreover, with the grant of service connection for coronary 
artery disease effective in February 4, 2004, the Veteran's 
combined evaluation was raised to 70 percent, meeting the 
eligibility requirements for TDIU as of that date. 

The April 2004 examiner opined that the severity of the 
Veteran's PTSD symptoms make it extremely difficult for him 
to pursue gainful employment in either physical or sedentary 
settings.  The symptoms make it very difficult for him to be 
in situations in which he is required to be around other 
people, or in which demands are placed on him.  However, such 
statement was based, at least in part, on the Veteran's 
report that he left his last job due to PTSD symptoms and had 
not had work that lasted for more than a week since his 
evaluation in 2000.  However, such statements are not 
consistent with information contained on the Veteran's SSA 
application, which notes he left his last job due to physical 
limitations from his lungs and heart, and had worked from 
April 2001 to June 2002 for S.E. Computer Consultants.

The Veteran was provided with VA heart examinations in 
September 2004 and August 2008, however, the reports of such 
examinations fail to address the impact of the Veteran's 
service-connected coronary artery disease on his 
employability.  

Accordingly, the issue is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
obtain copies of the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  Send the Veteran's claims file to a 
VA physician to obtain an opinion as to 
the impact of the Veteran's coronary 
artery disease on his ability to be 
employed during the period prior to 
August 14, 2008.  The examiner should 
review the medical evidence of record 
dating prior to August 14, 2008.  
Thereafter, the examiner should opine as 
to whether the functional effects of the 
Veteran's coronary artery disease would 
have impacted  the Veteran's ability to 
obtain or retain gainful employment, and 
if so, to what extent, during the period 
from February 4, 2004 through August 13, 
2008.  A rationale for the opinion should 
be provided. 

3.  Thereafter, send the file to a VA 
psychiatrist or psychologist for review 
of the medical evidence dating prior to 
August 14, 2008.  After review of the 
claims file, the examiner should provide 
an opinion as to whether the Veteran's 
PTSD symptoms, when considered with the 
functional effects of the Veteran's 
coronary artery disease, would have 
prevented the Veteran from obtaining or 
retaining gainful employment during the 
period from February 4, 2004 through 
August 13, 2008, without regard to age or 
nonservice connected disability.  The 
examiner should provide the rationale for 
any opinions provided and conclusions 
reached.

4.  Thereafter, adjudicate the Veteran's 
claim for entitlement to TDIU for the 
period from February 4, 2004 through 
August 13, 2008.  If the claim remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


